710 S.E.2d 17 (2011)
Mary S. JOHNSTON, Employee
v.
DUKE UNIVERSITY MEDICAL CENTER, and its subsidiary Duke Health Community Care (Self-Insured), Employer.
No. 498P10.
Supreme Court of North Carolina.
June 15, 2011.
George Lennon, Raleigh, for Johnston, Mary S.
Amy L. Pfeiffer, Raleigh, for Duke University Medical Center, et al.

ORDER
Upon consideration of the petition filed on the 23rd of November 2010 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 15th of June 2011."